Order entered August 14, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00220-CR

                               DONALD MAX WOLF, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 86th Judicial District Court
                                  Kaufman County, Texas
                           Trial Court Cause No. 17-50348-86-F

                                             ORDER
       Before the Court is appellant’s August 12, 2019 second motion for extension of time to

file his brief. We GRANT the motion and ORDER appellant’s brief due on or before September

11, 2019. We caution appellant that the failure to file a brief by that date may result in the appeal

being abated for a hearing under rule 38.8. See TEX. R. APP. P. 38.8(b)(3).


                                                       /s/    CORY L. CARLYLE
                                                              JUSTICE